DONOFRIO, Judge.
The petitioner questions the validity of the awards of the Commission issued in this case, which followed an award issued July 3, 1968, on which the names of the Commissioners were rubber-stamped. The petitioner alleges that this was an invalid award as there was nothing to indicate it was the action of the Commissioners. However, the file reveals that on July 2, 1968, the Commissioners considered this case and issued what was then titled “Findings and Order Compensable Claim”, a form that is now titled “Notice of Commission Action”, in which Commissioners Frank Murphy and Bruce Thoeny made the findings and order and affixed to it their personal signatures. Later their determinations were reduced into the form of a final award, and their signatures were rubber-stamped upon this. The personal signatures upon the Findings and Order Compensable Claim indicate that the final award was the result of a deliberate action by the Commission, which is the requirement of the *438law. Benites v. Industrial Commission, 105 Ariz. 517, 467 P.2d 911 (1970) ; Cauley v. Industrial Commission, 13 Ariz.App. 276, 475 P.2d 761 (1970).
We proceed then to the petitioner’s next argument, which is that the award of the Commission denying his petition to reopen because of new and additional disability related to his compensable injury is not reasonably supported by the evidence.
We have reviewed the extensive record in this case and have reached the conclusion that the award of the Commission is reasonably supported by the evidence. We do not deem it necessary to set forth quotations from the testimony and record as we do not believe it would add significantly to the import of this opinion.
The award is affirmed.
STEVENS, P. J., and CASE, J., concur.